Appellant complains in his motion at the holding of this court to the effect that no error was committed in refusing his special charges Nos. 10 and 11.
Special charge No. 10 was to the effect that the defendant was blind and by reason of such fact did not become aware that any property he received was stolen property; and charge No. 11 is to the effect that if the defendant is blind and for such reason did not see the names on the hotel register, then the jury should not consider the names and erasures on the book introduced as the register of the Ideal Rooming House for any purpose in this case.
While we did not write at length on these charges in the original opinion, yet they had our very careful attention. We think the court's main charge correctly presented the affirmative defenses offered by the appellant and we are of the opinion *Page 449 
that no error is shown in the court's failure to give special charges Nos. 10 and 11. If these special charges are not on the weight of the evidence, they border so closely thereon as to make it impossible for us to say that in any event they should have been given as framed.
The other matters presented in the motion for rehearing were fully discussed in the original opinion and notwithstanding the very able and very courteous motion for rehearing, we are constrained to believe that the matters discussed were correctly disposed of therein.
It is accordingly our opinion that the motion for rehearing should be in all things overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.